         Case 3:20-cv-00126-CDL Document 22 Filed 03/11/21 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION

LEMONTREE ACADEMY, LLC,                  *

        Plaintiff,                       *

vs.                                      *
                                                 CASE NO. 3:20-CV-126 (CDL)
UTICA MUTUAL INSURANCE COMPANY *
and REPUBLIC FRANKLIN INSURANCE
COMPANY,                        *

        Defendants.                      *


                                   O R D E R

        Lemontree Academy, LLC owns and operates a childcare facility

in Morgan County, Georgia.              Defendants Utica Mutual Insurance

Company and Republic Franklin Insurance Company issued insurance

policies that cover certain losses associated with this facility.

After    Georgia     Governor   Brian    Kemp   issued   an   Executive   Order

declaring a public health emergency in Georgia due to the spread

of COVID-19, Lemontree was forced to temporarily cease operations

and lost significant business income.                Lemontree now seeks a

declaratory     judgment    that   the       insurance   policies   cover   the

business income it lost due to the COVID-19 pandemic and subsequent

shutdown orders.        Defendants filed a motion to dismiss, arguing

that the policies do not provide coverage for the lost business

income caused by COVID-19 and the shutdown orders.                    For the
         Case 3:20-cv-00126-CDL Document 22 Filed 03/11/21 Page 2 of 8



following reasons, Defendants’ motion to dismiss (ECF No. 7) is

granted.

                        MOTION TO DISMISS STANDARD

        “To survive a motion to dismiss” under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”           Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).        The    complaint     must   include     sufficient    factual

allegations “to raise a right to relief above the speculative

level.”     Twombly, 550 U.S. at 555.         In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.             Id. at 556.   But

“Rule    12(b)(6)     does   not   permit   dismissal   of   a   well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof of those facts is improbable.’”          Watts v. Fla. Int’l Univ.,

495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at

556).

                             FACTUAL ALLEGATIONS

        Lemontree alleges the following facts.          For the purposes of

Defendants’ motion to dismiss, the Court accepts these facts as

true.

        Lemontree operates a childcare facility in Morgan County,

Georgia.    Compl. ¶ 3, ECF No. 1-1.        This facility offers “day care



                                       2
       Case 3:20-cv-00126-CDL Document 22 Filed 03/11/21 Page 3 of 8



programs, summer camps, enrichment programs, and Pre-K programs.”

Id. ¶ 6.   Because of the COVID-19 global pandemic, Governor Brian

Kemp issued an Executive Order on March 14, 2020 declaring a

statewide public health emergency in Georgia.            Id. ¶ 15; Defs.’

Mot. to Dismiss Ex. C, Executive Order (Mar. 14, 2020), ECF No. 7-

4 (“Executive Order”).           Lemontree contends that this Executive

Order required “all non-essential businesses located within the

state” to cease all but minimum basic operations.              Compl. ¶ 15.

In response to this Executive Order and COVID-19 health concerns,

Lemontree shut down its operations, and as a result, suffered a

significant loss of business income.         Id. ¶ 17.

      Lemontree is the named insured on insurance policies issued

by Defendants Utica Mutual Insurance Company and Republic Franklin

Insurance Company.1      Id. ¶ 7.    Coverage under the policies includes

losses to business income under certain circumstances.               Id. ¶ 8.

The policies state that the insurer will “pay for the actual loss

of   Business   Income    [the    policyholder]   sustain[s]   due    to   the

necessary ‘suspension’ of [the policyholder’s] ‘operations’ during

the ‘period of restoration.’” 2       Defs.’ Mot. to Dismiss Ex. A, 2019-


1 Lemontree purchased a policy covering September 30, 2019 to September
30, 2020 from Defendant Republic Franklin. Mem. in Supp. of Defs.’ Mot.
to Dismiss 2-3, ECF No. 7-1. Lemontree purchased a policy with the same
policy number from Defendant Utica that covered September 30, 2020 to
September 30, 2021. Id. Defendants claim that the two policies are
identical except for minor, insignificant differences, which Lemontree
does not contest. Id.
2  The Court may consider the policy documents without converting
Defendants’ motion into a motion for summary judgment because the


                                       3
       Case 3:20-cv-00126-CDL Document 22 Filed 03/11/21 Page 4 of 8



2020 Policy A26, ECF No. 7-2; Defs.’ Mot. to Dismiss Ex. B, 2020-

2021 Policy B40, ECF No. 7-3.             Coverage for “business income”

losses only exists if the suspension of business is “caused by

direct physical loss of or damage to property at [the described]

premises.”     2019-2020 Policy A25, 2020-2021 Policy B40.

     The policies also include a “Civil Authority” provision,

which Lemontree alleges extends insurance coverage to “the actual

loss of business income sustained and the actual, necessary and

reasonable extra expenses incurred when access to the scheduled

premises is specifically prohibited by order of civil authority.”

Compl. ¶ 10.     Coverage under the Civil Authority provision of the

policies only applies if access to the described premises is

prohibited   because   of   “direct    physical   loss   of   or   damage   to

property, other than at the described premises, caused by or

resulting from any Covered Cause of Loss.”3        2019-2020 Policy A26.

     Defendants contend that these provisions do not cover the

losses that Lemontree claims.         Furthermore, they argue that even

if coverage did exist under one of these provisions, that coverage

is excluded under the “Virus Exclusion” of the policies.               2019-



policies are central to Lemontree’s complaint and no party questions
their authenticity. Basson v. Mortg. Elec. Registration Sys., Inc., 741
F. App’x 770, 771 (11th Cir. 2018) (per curiam).
3 This language is taken from the Civil Authority provision in the 2019-

2020 policy. The Civil Authority provision in the 2020-2021 policy is
worded differently, but it requires essentially the same thing – civil
action prohibiting access to the insured property due to physical damage
caused to another property. 2020-2021 Policy B41.


                                      4
       Case 3:20-cv-00126-CDL Document 22 Filed 03/11/21 Page 5 of 8



2020 Policy A38; 2020-2021 Policy B85.       This exclusion states that

the insurer “will not pay for loss or damage caused by or resulting

from any virus, bacterium or other microorganism that induces or

is capable of inducing physical distress, illness or disease.”

Id.   This exclusion applies to “all coverage . . . including but

not limited to forms or endorsements that cover . . . business

income, extra expense or action of civil authority.”           Id.

      As explained in the following discussion, the plain language

of the Business Income and Civil Authority provisions of the

policies do not cover the losses Lemontree suffered under the

circumstances presented here.           Because this    lack of coverage

defeats Lemontree’s claims, it is unnecessary to decide whether

the Virus Exclusion also dooms those claims.4

                                DISCUSSION

I.    Business Income Coverage

      The   Business   Income   provision    of   the   policies   provides

coverage for the loss of business income sustained due to a

suspension of operations “caused by direct physical loss of or

damage to property at premises.”        2019-2020 Policy A25, 2020-2021



4Defendants briefly argue that Lemontree is also not entitled to coverage
under the Extra Expense provision of the policies. Under the policies,
the Extra Expense provision only applies if “the Declarations show that
Business Income coverage applies at that premises.” 2019-2020 Policy
A25; 2020-2021 Policy B40. Because the Court finds that Business Income
coverage does not apply under the circumstances Lemontree describes, it
is unnecessary to address the Extra Expense provision in any further
detail.


                                    5
      Case 3:20-cv-00126-CDL Document 22 Filed 03/11/21 Page 6 of 8



Policy B40.     Lemontree argues that COVID-19 made its facility

unsafe and uninhabitable analogous to fire or water damage.               But

Lemontree fails to allege       facts that       COVID-19   caused “direct

physical loss or damage” to the property.           There is no plausible

allegation    that   the   COVID-19    virus   seeped   into   any   of   the

structures and caused any physical damage to them, which then made

it unsafe to inhabit the facility.         In fact, there is no allegation

that COVID-19 was ever identified within the facility.          See Compl.

¶ 24 (“Plaintiffs do not seek any determination of whether the

Coronavirus is physically in          the insured    premises[.]”).       The

contention is that the facility had to be closed so that people

could not congregate within the facility and spread COVID-19 from

person to person.

     Under Georgia law, “physical loss or damage” means “an actual

change in insured property then in a satisfactory state, occasioned

by accident or other fortuitous event directly upon the property

causing it to become unsatisfactory for future use or requiring

that repairs be made.” AFLAC Inc. v. Chubb & Sons, Inc., 581 S.E.2d

317, 319 (Ga. Ct. App. 2003).         Even if Lemontree could eventually

prove that COVID-19 was present in its facility, the mere presence

of the COVID-19 virus would not constitute the direct physical

damage necessary to trigger coverage. Lemontree does not plausibly

allege that COVID-19 would, by itself, physically damage or alter

any part of its facility.      In its response brief, Lemontree notes


                                       6
      Case 3:20-cv-00126-CDL Document 22 Filed 03/11/21 Page 7 of 8



that COVID-19 can spread by close contact, airborne transmission,

or contact with contaminated surfaces.         Lemontree contends that

its childcare facility became “uninhabitable” because it was no

longer safe for individuals to gather and closely interact with

one another.   Pl.’s Resp. to Defs.’ Mot. to Dismiss 6, ECF No. 16.

As noted by another judge in this Circuit, this “omnipresent

specter” of COVID-19 exposure is a threat experienced by “every

home, office, or business that welcomes individuals into an indoor

setting across the globe” and is insufficient to trigger business

income coverage under the terms of the policies.              Johnson v.

Hartford Fin. Servs. Grp., Inc., No. 1:20-cv-02000-SDG, 2021 WL

37573, at *5 (N.D. Ga. Jan, 4, 2021).     At best, Lemontree maintains

that the possible exposure of its facility to the virus caused

physical damage for purposes of the policy.        But that is not what

the policy says.    The policy plainly and unambiguously requires

physical damage to the property.       And there was none here.

     To the extent that Lemontree contends that the Governor’s

shutdown orders caused physical        damage to   the   property, that

argument is likewise unpersuasive.        The Executive Order did not

physically affect Lemontree’s facility in any manner.        It may have

prevented Lemontree from using it, but that is not physical damage

as contemplated by the policy.         And as explained in the next

section of this Order, the shutdown also does not implicate the

“Civil Authority” provisions of the polices.


                                   7
       Case 3:20-cv-00126-CDL Document 22 Filed 03/11/21 Page 8 of 8



II.   The Civil Authority Provision

      Under the Civil Authority provision of the policies, lost

business income is a covered loss if the civil authority prohibits

access to the described premises because of damage caused to

property other than property at the described premises.          While the

Governor’s shutdown orders may have prevented the use of the

Lemontree facility, it did so because of the risk of spreading

COVID-19, not because of damage to the Lemontree property and

certainly not because of damage to property other than the insured

facility.   There is no allegation that any “other” property was

affected in any way by the shutdown orders.              Accordingly, no

coverage exists here under the plain and unambiguous language of

the Civil Authority provision in the policies.

                               CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss (ECF

No. 7) is granted.5

      IT IS SO ORDERED, this 11th day of March, 2021.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE

5 The Court notes that its decision today is in line with dozens of
district court decisions across the country, including several in
Georgia, dismissing nearly identical claims for insurance coverage due
to COVID-19 related business income losses. See, e.g., Johnson, 2021
WL 37573, at *1 (holding that an insurance policy’s business income and
civil authority provisions did not cover COVID-19 related income losses);
Karmel Davis & Assocs, Attorneys-At-Law, LLC v. Hartford Fin. Servs.
Grp., Inc., No. 1:20-cv-02181-WMR, 2021 WL 420372, at *4 (N.D. Ga. Jan.
26, 2021) (same); Henry’s La. Grill, Inc. v. Allied Ins. Co., No. 1:20-
CV-2939-TWT, 2020 WL 5938755, at *1 (N.D. Ga. Oct. 6, 2020) (same).


                                    8
